DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-35 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 18, 2020 is/are in compliance with the provisional of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 12, 24, and 35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12, 24, and 35 recites “when selecting a prefix, select multiple non-sequential bits from the respective data item” or “wherein selecting a prefix includes selecting multiple non-sequential bits from the respective data item”. To one of ordinary skill in the art the definition of prefix would be the group of bits at the beginning of the data item. If the selecting of the prefix is done by selecting non-sequential bits from the data item the selected non-sequential bits would not be a prefix to the data item as it would not match the beginning of the data item. The specification at paragraph [0023] 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 13, 17, 18, 25, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2011/0158323) (hereinafter Chen) (published June 30, 2011) in view of PARKINSON (US 2008/0189545) (hereinafter Parkinson) (published August 07, 2008) and Gagliardi et al. (US 5,442,630) (hereinafter Gagliardi) (published August 15, 1995).
Regarding Claims 1, 13, and 25, taking claim 1 as exemplary, Chen discloses a data processing platform comprising: a memory; a processor coupled to the memory and operable to: receive a set of data items; select suffix data and a prefix for each respective data item in the set of data items based on data content of the respective data item;
“The invention proposes to group the prefixes PRFX1, PRFX2, PRFX3 of a number of VLC codes VLC1, VLC2, VLC3 together after traditional variable length coding, and use arithmetic coding, a Lempel-Ziv based coding method, a Lempel-Ziv-Welsh based coding method or any other lossless compression method to further remove the redundancy within the prefixes PRFX1, PRFX2, PRFX3 of a lot of VLC codes VLC1, VLC2, VLC3 due to the uneven distribution of binary symbols” (Chen [0046] the set of data items VLC1, VLC2, VLC3 is received is divided into respective prefixes and suffixes)

encode the prefixes by querying encoding tables to create a code word σ containing compressed information representing values of all prefixes for the set of data items;


“Using a Lempel-Ziv based method (e.g. zip-compression) or a Lempel-Ziv-Welsh based method for further compressing the grouped prefixes FBS. This results in another compressed code LZ-C” (Chen [0062] see fig. 2)

store the suffix data for each of the data items and the code word σ in the memory;
“A bit sequence SBS formed from the suffixes SFFX1, SFFX2, SFFX3 may be appended to the another compressed code LZ-C” (Chen [0064] the sequence of LZ-C and the suffixes would be stored in memory)

decompress the code word σ to recover the prefixes; and
“Said decompressing method comprises the steps of decompressing a first contiguous subsequence comprised in the bit sequence and separating the decompressed first contiguous subsequence at stop bits into the prefixes” (Chen [0015])

pair the recovered prefixes with their respective suffix data.
“In an embodiment, the decompressing method further comprises using the prefixes for separating a second contiguous subsequence comprised in the remainder of the bit sequence into the suffixes” (Chen [0016] the suffixes would be paired with the decoded prefixes to form the VLC data)

But does not explicitly state sort the set of data items based on the prefixes; and multiple encoding tables.
Parkinson discloses sort the set of data items based on the prefixes. 
“Such procedures can include for example, a Burrows-Wheeler transform, which involves block sorting or preprocessing to make compression more efficient, Lempel-Ziv (LZ) 1977 (LZ77), Lempel-Ziv 1978 (LZ78), Lempel-Ziv-Welch (LZW)” (Parkinson [0039])
It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the sorting/preprocessing in Parkinson with Chen to yield the predictable results of increasing the efficiency of the encoding of the prefixes.
Gagliardi discloses multiple encoding tables.
“The Lempel-Ziv algorithms convert variable-sized input elements, or strings, into fixed-sized codes. Allowing long input sequences gives the possibility for higher compression ratios than are possible with fixed-size source element algorithms, such as Huffman encoding. The Lempel-Ziv algorithms are adaptive in that translation tables are built 

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the use of multiple tables for Lempel-Ziv compressing in Gagliardi with the combination of Chen and Parkinson to yield the predictable results of more efficient storage from the use of multiple the tables instead of an overly large sized table.
Claims 13 and 25 have similar limitations to claim 1 and is rejected for similar reasons.

Regarding Claims 5, 17, and 29, Chen further discloses wherein the processor is further operable to: before creating the code word σ, compute the multiple encoding tables.
“LZ compression methods commonly utilize a table for substituting reappearing strings of data by a reference to an entry in the table. For most LZ methods, this table is generated dynamically from earlier data in the input” (Chen [0049])

Regarding Claims 6 and 18, Gagliardi further discloses wherein the processor is further operable to at least partially compute the multiple encoding tables in response to a requirement to decompress the code word σ.
“Decompression can be performed by dynamically building the same translation tables as were used during compression, using information implicit in the encoded data stream such as whether a particular code has been encountered” (Gagliardi Column 17 lines 40-55)

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (published June 30, 2011), Parkinson (published August 07, 2008) and Gagliardi (published August 15, 1995) as applied to claims 1 and 13 above, and further in view of Gou et al. (US 2008/0317364) (hereinafter Gou) (published December 25, 2008).
Regarding Claims 7 and 19, the combination of Chen, Parkinson, and Gagliardi disclosed the data processing platform of claim 1 and method of claim 13, but does not explicitly state wherein the multiple encoding tables are computed such that if two entries within an encoding table store the same value, the two entries are merged into a single entry.
Gou discloses wherein the multiple encoding tables are computed such that if two entries within an encoding table store the same value, the two entries are merged into a single entry.
“Based on the observation that many of the entries take identical values, the uncompressed neighboring locations table can be reduced by only keeping one entry for multiple identical entries” (Gou [0055])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the merging of identical entries in Gou with the combination of Chen, Parkinson, and Gagliardi to yield the predictable results of more efficient storage by reducing the amount of redundant data.

Allowable Subject Matter
Claims 2-4, 8-11, 14-16, 20-23, 26-28, and 30-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967.  The examiner can normally be reached on Monday to Friday 10:00 AM to 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIDNEY LI/Examiner, Art Unit 2136       

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136